Citation Nr: 1550265	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.  

2.  Entitlement to service connection for neck disability.  

3.  Entitlement to service connection for right and left shoulder disability.  

4.  Entitlement to service connection for right and left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty between November 1982 to November 1986 and from April 1989 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at an RO hearing in August 2008 and during a Board hearing in March 2012, and transcripts of the hearings are associated with his claims folder.  The case was remanded to the RO in May 2012 for further development. 


FINDINGS OF FACT

1.  The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current cervical spine degenerative disc disease and degenerative joint disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.   

3.  The Veteran's current tendonitis and degenerative joint disease of his shoulders was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

4.  The Veteran's current right knee degenerative joint disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

5.  It appears that the Veteran does not have a current left knee disability, and that if he does, it was not manifest in service or within 1 year of separation, is unrelated to service, and cannot be service-connected as secondary to right knee disability because no right knee disability is service-connected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for right and left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in February 2007.

VA has obtained service treatment records, VA and private medical records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the RO and the Board.  The Veteran argued in June 2009 that prior VA examinations were inadequate.  The Board finds, that, taken together, the examination reports now of record are adequate as they show consideration of the claims record and the Veteran's contentions, and render adequate medical opinions in light of the evidence.  While the examiners may not have expressly considered the Veteran's full description of symptoms since service, and while it is possible that some of the examiners did not have had a full understanding of his medical history, as pointed out in the Board's May 2012 remand, evidence discussed in further detail below (including records obtained from Social Security Administration) shows that the Veteran's recent reports of continued problems after separation related to the service incidents are not credible.  Furthermore, each of the disabilities was first shown many years after service.  The Board had been concerned in May 2012 that earlier examiners may not have had a full understanding of the Veteran's service medical history, but it is clear that the examiner who examined him in March 2013 was aware of it, as that examiner reviewed the claims folder and mentioned relevant service treatment entries.  The failure of the examiners to acknowledge the existence of a June 2007 motor vehicle accident during which the Veteran injured his neck and right shoulder is harmless.  It was evidence that at best, worked against his neck and right shoulder claims.  

The Board had sought further clarification as to the Veteran's exact service dates in May 2012.  All available relevant available information was forwarded in March 2013.  It appears as though the Veteran had active duty only from November 1982 to November 1986 and from April 1989 to January 1993, instead of continuously from November 1982 to January 1993, as he has contended.  The claims can be decided without further development in this regard, however, as there are no dates when it is both not known whether the Veteran was on active duty and on which a relevant injury or disease is shown.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and sensorineural hearing loss ( as organic disease of the nervous system) are considered as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The lack of any evidence showing that a Veteran had hearing loss during service is not fatal to a claim for service connection.  The laws and regulations do not strictly require in-service complaint of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Service treatment records show complaints of right patella pain since the day beforehand in October 1991.  Examination revealed no deformity; a normal range of motion; medial and lateral stability intact; and negative drawer, McMurray, and Apley tests.  The impression was lateral collateral ligament strain.  

In December 1988, the Veteran was seen for right neck, shoulder, and arm pain for 1 week.  He indicated that he lifted weights and aggravated it.  He was mildly tender in the right rhomboid/trapezius area.  The assessment was muscle strain/spasm.  

On service separation examination in December 1992, the Veteran denied having or having had pertinent symptomatology for all disabilities claimed on appeal.  His neck, shoulders, knees, and ears were normal on clinical evaluation, and his hearing's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
10
LEFT
10
10
0
0
5

The Veteran also had thresholds of 45 and 20 decibels at 6000 Hertz for the right and left ear respectively, but these are not considered for VA hearing loss disability purposes.  38 C.F.R. § 3.385.  

On private evaluation post-service in August 1997, the Veteran complained of left shoulder pain when lifting weights.  His left shoulder was mildly tender, and the assessment was mild left shoulder strain.  He was seen privately for shoulder pain in September and October 2001.  At the time, he complained of right shoulder pain for 6 months, and pain down the right arm.  Herniated nucleus pulposus and somatic dysfunction of the cervical spine were assessed.  In November 2001, somatic dysfunction of the cervical spine was assessed.  After an automobile accident in November 2002, X-rays at the Veteran's private chiropractor showed C456 strain.  
 
In January 2007, the Veteran reported that hearing loss began in 1984, knee joint pain began in January 1991, and neck and shoulder disability began in February 1994.  

On VA evaluation in April 2008 to establish VA health care, the Veteran reported shoulder pain.  He had seen chiropractors within the last 5 years, but had no routine health care.  Positive musculoskeletal symptoms reported included arthritis and joint pains.  His neck had normal findings.  No positive shoulder or knee findings were made.  X-rays of his right shoulder and right knee were normal.  The assessments included osteoarthritis (no joints were mentioned) and obesity.  

Reports of follow up visits in May and June 2008 addressed other complaints, but noted the Veteran's neck and extremities were within normal limits and included as assessment of degenerative joint disease of the shoulders.  In July 2008, the Veteran reported a history of muscle aches and pain for the past eight months.  The physician noted his history was connection with fibromyalgia.  

On VA audiometric examination in September 2008, the Veteran reported a history of noise exposure due to loud equipment noise, gunfire, and explosions while in service.  He stated that post service, he had worked at a corrections facility for 10 years, with no hearing protection devices used; was self-employed making knives and pistol grips; and would wear hearing protection around machine noise.  He also reported recreational shooting while wearing hearing protection.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
50
LEFT
20
20
20
20
20

Speech recognition scores, using the Maryland CNC test, were 100 percent in each ear.

The examiner noted that hearing was within normal limits for the left ear.  She opined that since the Veteran's hearing was within normal limits for the right ear at the time of his service separation, it did not appear likely that his current right ear hearing loss is related to in-service noise exposure.  

On VA joints examination in October 2008, the Veteran reported that a right shoulder problem had its onset in 1992, a left shoulder problem had its onset in 1993, a right knee problem had its onset in 1991, and a left knee problem had its onset in 2004.  September 2008 X-rays of the Veteran's cervical spine, left shoulder, and left knee were reported to be normal.  Sprains of the cervical spine and of each shoulder and knee were diagnosed.  No etiology opinion was provided.  

On VA audiometric examination in April 2009, the examiner noted that hearing tests from November 1982, October 1986, and December 1992 were within normal limits, as were multiple hearing tests from November 1982 to December 1992.  The results were consistent with normal hearing bilaterally.  A history of navy gunfire and coding noise was noted.  Post-service noise exposure had been experienced from work in a casino, and from recreational noise exposure from shooting.  Audiometry was considered, and the diagnoses were right ear high frequency sensorineural hearing loss, and normal left ear hearing.  The examiner opined that since the Veteran's hearing was normal in his right ear on service separation, it did not appear likely that his current right ear hearing loss is related to in-service noise exposure. 

On VA joints examination in April 2009, the Veteran reported that he believed that he injured his left and right shoulders while lifting weights in service.  The initial manifestations were pain which he continued to have today.  The diagnosis for the left shoulder was chronic left shoulder pain.  The examiner opined that it was less likely than not that the Veteran had a current left shoulder condition which was incurred in or aggravated during service.  The reason was that there was no specific evidence in his service treatment records that he had an injury to his left shoulder.  Furthermore, X-ray of his left shoulder was normal.  The diagnosis for the right shoulder was chronic right shoulder condition.  The examiner found that it was less likely than not that the Veteran had a current right shoulder condition which was incurred in or aggravated during service.  He noted that the Veteran had presented in service with a 1 week history of right neck and shoulder pain aggravated by lifting weights, and was diagnosed with muscle strain/spasm and treated with non-steroidal anti-inflammatory agents, and that he had no further visits shown in service treatment records.  The rationale for the opinion was that a simple isolated muscle strain would unlikely lead to a chronic condition.  Furthermore, there is no evidence of pathology on X-ray.  The Veteran was noted to have a normal cervical spine X-ray in September 2008.  The examiner opined that it was less likely as not that the Veteran had a current cervical spine condition which was incurred in or aggravated during service.  The rationale was that a simple isolated muscle strain would unlikely lead to a chronic condition.  Furthermore, there was no evidence of pathology on X-ray.  

The April 2009 VA joints examiner also noted that in October 1991, the Veteran had presented with right patella pain for 1 day after he jammed his knee trying to kick start his motorcycle, and was treated for a strain with Naproxen with no further visits afterwards.  The examiner noted that the Veteran had a normal right knee X-ray in April 2008.  The diagnosis was chronic right knee pain.  The examiner's opinion was that it was less likely as not that the Veteran had a current right knee condition which was incurred in or aggravated during his service.  The rationale was that the isolated injury, in which there was no evidence to suggest a fracture or ligament injury, is unlikely to have led to a chronic condition.  Furthermore, there was no evidence of pathology on the Veteran's X-ray or knee examination.  The Veteran reported that he began having pain in his left knee in the 1990's, without specific injury, and that he continued to have left knee pain.  The diagnosis was chronic left knee pain.  The examiner opined that it was less likely as not that the Veteran had a current left knee condition which was incurred in or aggravated during service.  The rationale was that there was no evidence for a specific left knee injury on review of service treatment records.  Furthermore, his left knee X-ray was normal in September 2008.  The examiner also opined that it was less likely as not that the Veteran's current left knee condition was due to or aggravated by his right knee condition, as there was little evidence to support any type of pathology in either knee.  

The Board remanded the case to the RO in May 2012 in part to obtain Social Security Administration (SSA) records and any additional treatment records, and for VA examinations.  The ear examiner was asked to specifically consider and reconcile auditory shifts found in the service treatment records.  The orthopedic examiner was to identify any diagnosis related to the neck, shoulder, and knees, and indicate whether they were at least as likely as not (a probability of at least 50 percent) incurred in service. 

The SSA records include a January 2009 examination during which the Veteran reported a 2-3 year history of increasing fatigue and body aches and pains.  The diagnoses were fibromyalgia and history of chronic fatigue syndrome, although the examiner noted there were no records regarding the latter.  The Veteran had provided a similar history at a January 2008 examination for SSA.  

On VA examination in March 2013, diagnoses of cervical spine degenerative disc disease and degenerative joint disease, tendonitis and degenerative joint disease of the shoulders, and right knee degenerative joint disease were reported.  The examiner indicated that it was less likely as not that the Veteran's neck, shoulder, and knee conditions were incurred in service.  The rationale was that there was no body of medical evidence that supports the contention that a single episode of soft tissue muscular strain will lead to a chronic condition.  Also, there was no evidence for chronic neck, shoulder, or knee conditions or injuries (for years post-service) located in the claims file 

On VA audiometric examination in April 2013, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
40
50
LEFT
35
40
30
25
30

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.  

The examiner opined that the hearing loss in each ear was not at least as likely as not caused by or a result of an event in service.  The rationale was that the Veteran showed normal hearing bilaterally on entrance into service in 1982, and he also showed normal bilateral hearing ability with no abnormal threshold shift in the 500-4000 Hertz range at separation in 1993.

Based on the evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  The preponderance of the evidence indicates that the Veteran's current bilateral hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to service.  During service, the Veteran's hearing was normal in the frequencies VA considers can show hearing loss disability, and bilateral hearing loss disability in those frequencies was not manifest until many years after service.  The first documentation of right ear hearing loss disability was in September 2008, and the Veteran's left ear hearing was normal at that time.  The first documentation of left ear hearing loss disability was in 2013, after normal left ear hearing had been demonstrated in September 2008.  The examiner in 2013 opined that hearing loss in each ear was unlikely related to service, as the Veteran's hearing (in the relevant frequencies) was normal on service separation, with no abnormal threshold shift for the relevant frequencies.  While the April 2009 VA examination also included a negative nexus opinion regarding the right ear hearing loss, the 2013 examiner specifically noted that there was no abnormal threshold shift during service.  Thus, the negative opinion was not based solely on the observation that the Veteran had normal hearing at separation from service.  

Based on the evidence, the Board concludes that service connection is not warranted for neck disability.  The currently diagnosed cervical spine degenerative disc disease and degenerative joint disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service, according to the evidence.  The only neck problem shown in service was muscle strain/spasm, and the Veteran's neck was normal on service discharge examination.  The current cervical spine degenerative disc disease and degenerative joint disease were first shown years after service, with X-rays of the cervical spine being negative for degenerative disc disease and degenerative joint disease as late as September 2008.  Furthermore, the VA examiner in April 2009 opined that a simple isolated muscle strain would unlikely lead to a chronic condition (such as arthritis or disc disease), and the examiner in March 2013 opined that it was less likely than not that the diagnosed degenerative disc disease and degenerative joint disease were incurred in service, as there was no body of medical evidence that supports the contention that a single episode of soft tissue muscle strain leads to a chronic condition, and because there was no evidence for a chronic neck condition in the claims folder (at least, not for years after service).  

Based on the evidence, the Board concludes that service connection is not warranted for right shoulder disability.  The current tendonitis and degenerative joint disease of the right shoulder was not shown in service or to a degree of 10 percent within 1 year of separation, and is unrelated to service, according to the evidence.  The Veteran was seen only once for right shoulder pain in service, and the assessment was muscle spasm.  He was normal on service discharge examination and no complaints of right shoulder pain are shown in medical records prior to September 2001.  X-rays of the right shoulder were normal in April 2008.  A VA examiner opined in April 2009 that it was less likely than not that the Veteran had a current right shoulder condition which was incurred in or aggravated during service, after considering the service symptoms and treatment and the assessment of muscles strain/spasm, and that examiner reported that a simple isolated muscle strain would unlikely lead to a chronic condition (such as arthritis).  The examiner in March 2013 also opined that the Veteran's right shoulder tendonitis and degenerative joint disease was not incurred in service, as there was no body of medical evidence that supported that a single muscle strain would lead to a chronic condition, and also because there was no evidence in the claim folder for a chronic shoulder condition (for years after service).  

Next, the Board concludes that service connection is not warranted for left shoulder disability.  The currently diagnosed left shoulder tendonitis and degenerative joint disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service, according to the evidence.  No left shoulder problems are shown in service or prior to August 1997, and the Veteran's left shoulder was normal on service discharge examination in December 1992.  The currently diagnosed left shoulder tendonitis and degenerative joint disease were first manifest many years after service, with X-rays normal in September 2008 and April 2009.  The VA examiner in March 2013 indicated that it was less likely than not that the current left shoulder tendonitis and degenerative joint disease was incurred in service, as there was no body of medical evidence that supports the contention that a single episode of soft tissue muscular strain would lead to a chronic condition, and because there was no evidence for a chronic left shoulder condition (until many years after service).  

The Board also concludes that service connection is not warranted for right knee disability.  The currently diagnosed right knee degenerative joint disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service, according to the evidence.  The Veteran was seen once in service, for right patella pain, with an impression of lateral collateral ligament strain, and his right knee was normal on service discharge examination.  X-rays of the Veteran's right knee were normal on VA evaluation in April 2008.  The VA examiner in April 2009 noted this and the fact that the Veteran had an isolated injury in service, in opining that the Veteran's current right knee condition was not incurred in or aggravated during his service.  The VA examiner in March 2013 also opined in the negative, with the reason being that there was no body of medical evidence that supports that a single episode of soft tissue muscular strain would lead to a chronic condition, and also that there was no evidence for a chronic right knee condition (for many years after service).  

The Board also concludes that service connection is not warranted for left knee disability.  No left knee problems were treated in service, the Veteran's left knee was normal on service discharge examination, and left knee X-rays were normal in September 2008.  Only chronic left knee pain, rather than a disease or injury, was diagnosed at the time of the April 2009 VA examination, and no left knee disability was diagnosed on VA examination in March 2013.  The examiner in April 2009 felt that it was less likely than not that the Veteran had a chronic left knee condition which was incurred in or aggravated by service, as there was no evidence for a specific left knee injury on review of service treatment records and because the Veteran's left knee was normal in September 2008.  Additionally, there was little evidence to support any pathology in the left knee.  It appears that the Veteran does not have a current left knee disease or injury, as no disease or injury has been diagnosed currently.  The left knee pain reported in April 2009 is a symptom, not a disease or injury, and only the latter 2 are subject to service connection.  See 38 U.S.C.A. §§ 1110, 1131 (disability must result from disease or injury to be service-connected).  Moreover, the Board finds that if the Veteran has a current left knee disease or injury, the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  No left knee problems are shown in service or for years post-service.  As there is not a service-connected right knee disability and it is doubtful that there is a left knee disease or injury, service connection for left knee disability as secondary to right knee disability cannot be granted.  38 C.F.R. § 3.310.  

Although the Veteran has asserted that he has had the claimed disabilities since service, the overall record does not support that and the Board concludes that these assertions are not reliable and consistent with the other evidence.

During the Veteran's hearings and in written statements, including in June 2009, he reported that he had problems with the disabilities at issue during service and that they have continued post-service and have progressed for the worse over the years.  However, service treatment records show that conditions had resolved by the time of the December 1992 service discharge examination, and disabilities now shown were not manifest until many years after service according to the rest of the evidence.  Additionally, in a July 2008 private medical record obtained from Social Security Administration on remand, it is reported that the Veteran's chief complaints included pain all over, and that the Veteran reported being extremely healthy in the past, being able to bench press about 400+ pounds, and being a martial artist.  He was now complaining of muscle pains all over his arms, legs, and back.  Additionally, in January 2009, he reported increasing body aches and pain for the last 2-3 years, and hurting all over, predominantly in his back, arms, chest, shoulder, and knee areas.  

His statements made during the course of pursuing the current claims are inconsistent with his denial of any related symptomatology at service separation and the normal findings at that time.  Similarly, his complaints in connection with the claim for benefits from SSA do not include any reference to service onset of his muscle and joint pains and note a more recent history (2-3 year history reported in 2008).  This inconsistency leads the Board to the conclusion that his reports made in the course of seeking VA benefits for are not credible.  Therefore the Board affords them little probative weight.  

The Veteran also argued that he was on the firing range in service and was also exposed to very loud high pitched noises when using Morse code, and that he knew he had depleted hearing in service.  While he may have been exposed to loud noises in service and had an elevated threshold at 6000 Hertz on service discharge examination, the preponderance of the evidence indicates that his current hearing loss disability was not manifest until years after service and is unrelated to service.  

The Veteran indicated during his August 2008 hearing that he was treated for a left arm problem in service, but service treatment records show that that was not for a left shoulder problem, and left shoulder disability is what is at issue.  The Veteran also felt that his left knee might be secondary to his right knee.  While he may feel that he knows what the etiologies of current disabilities are, as a layperson, he is not competent to opine on these complex medical matters.  Medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran indicated in June 2009 that X-rays  were not taken in service and injuries were not treated properly, but he is not competent to indicate whether he received proper treatment, as he is a layperson and this also requires medical expertise.  Id.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for neck disability is denied.

Service connection for right and left shoulder disability is denied.

Service connection for right and left knee disability is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


